Name: Commission Regulation (EEC) No 1651/90 of 19 June 1990 on the consequences of the fact that the refund on export of milk products to the German Democratic Republic is not fixed
 Type: Regulation
 Subject Matter: trade policy;  Europe;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31990R1651Commission Regulation (EEC) No 1651/90 of 19 June 1990 on the consequences of the fact that the refund on export of milk products to the German Democratic Republic is not fixed Official Journal L 154 , 20/06/1990 P. 0027 - 0027*****COMMISSION REGULATION (EEC) No 1651/90 of 19 June 1990 on the consequences of the fact that the refund on export of milk products to the German Democratic Republic is not fixed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular Article 6 (3) thereof, Whereas, in accordance with Commission Regulation (EEC) No 1504/90 of 1 June 1990 fixing the export refunds on milk and milk products (5), it has been decided not to fix any refund on products exported to the German Democratic Republic; whereas the fact that no refund has been fixed should not be taken into account for the purposes of determining the lowest rate of the refund granted in the case of export to other destinations; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The fact that no refund has been fixed on export of the products listed to in Article 1 of Regulation (EEC) No 804/68 on export to the German Democratic Republic, the rate of which is lower than the lowest rate fixed for other destinations, shall not be taken into account for the purposes of determining the lowest rate of refund within the meaning of Article 20 of Regulation (EEC) No 3665/87 or applying Articles 4 (7) and 5 (3) of Regulation (EEC) No 565/80. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 1. (3) OJ No L 155, 3. 7. 1968, p. 1. (4) OJ No L 119, 6. 5. 1986, p. 36. (5) OJ No L 141, 2. 6. 1990, p. 9.